Citation Nr: 0824873	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  98-11 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether the character of the appellant's discharge from 
the period of military service from February 2, 1968 to 
August 10, 1970 constitutes a bar to VA benefits based on 
that period of service, exclusive of heath care and related 
benefits authorized under Chapter 17, Title 38, United States 
Code (USC) (Section 2, Public Law 95-126).

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for a right knee 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for entitlement to service 
connection for a headache disorder.

5.  Entitlement to service connection for a headache 
disorder.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Friend


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968 and was discharged honourably.  In February 
1968, he re-entered service and was discharged in August 1970 
under other condition than honorable.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

These issues were previously before the Board in February 
2000, at which time the claims were denied.  The veteran 
appealed the denial to the U.S. Court of Appeals for Veterans 
Claims (Court).  In March 2001, the Court granted an 
unopposed motion to vacate the February 2000 Board decision 
and remand this appeal to the Board for compliance with the 
Veterans' Claims Assistance Act of 2000.

In November 2002, the Board requested an independent medical 
opinion concerning the veteran's state of mind at the time he 
committed the offenses under the U.S. Uniform Code of 
Military Justice (UCMJ) that resulted in trials by Special 
Courts-Martial and nonjudicial punishment.  After receipt of 
this opinion, the Board remanded the claim for additional 
development in July 2003 and March 2005.

The March 2005 remands divided the issues based on period of 
service.  Given the ultimate disposition of this case and for 
simplicity, the issues have been recharacterized as shown on 
the front page of this decision.

The veteran testified before the undersigned Veterans Law 
Judge in October 1999.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1. The veteran was discharged from his second period of 
active duty from February 2, 1968 to August 10, 1970, with an 
undesirable discharge; that is, under other condition than 
honorable.

2. During his period of active service from February 2, 1968 
to August 10, 1970, the appellant was subject to numerous 
non-judicial punishments, was absent without leave (AWOL) on 
several occasions including a period from January 19, 1970 to 
April 1, 1970, was the subject of Special Courts-Martial on 
four occasions (July 28, 1968, January 9, 1969, March 22, 
1969, and July 19, 1969) and had a total of 416 days lost 
time due to AWOL and confinement.

3. Medical evidence establishes that the veteran was insane 
at the time he committed these offenses.

4.  A March 1986 rating decision denied service connection 
for residuals of a right knee injury and headaches.  The 
veteran did not appeal this decision and it became final.

5.  Evidence received since the March 1986 rating decision is 
new and material in that it bears directly and substantially 
upon the specific matters under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
right knee disability and a headache disorder.

5. The veteran is diagnosed with right knee degenerative 
joint disease that is the etiological result of his active 
service.

6.  The veteran is diagnosed with migraine headaches that are 
the etiological result of his active service.

7.  The veteran is diagnosed with PTSD that is the 
etiological result of stressors experienced during active 
service.


CONCLUSIONS OF LAW

1. The veteran's discharge under other condition than 
honorable for the period of active service from February 2, 
1968 to August 10, 1970 is not dishonorable for VA purposes 
and therefore does not constitute a bar to VA compensation 
benefits. 38 U.S.C.A. §§ 101(2), 5303 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.12 (2007).

2.  The unappealed March 1986 rating decision is final.  
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.160(d), 20.302(a) (2007).

3.  Evidence received since the March 1986 rating decision is 
new and material and the claims for service connection for 
residuals of a right knee injury and for a headache disorder 
are reopened.  38 U.S.C.A. § 5100 et seq., 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156 (a) (effective prior to August 
2, 2001).

4. The criteria for service connection for right knee 
degenerative joint disease have been met. 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

5.  The criteria for service connection for migraine 
headaches have been met. 38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(2007).

6.  The criteria for service connection for PTSD have been 
met. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  Character of Discharge

In order to qualify for VA benefits, a claimant must 
demonstrate that he has the status of a "veteran." Cropper v. 
Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110). A 
person seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit-of-the-doubt 
doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that 
determination of status. See Aguilar, supra.

A discharge or release under other than honorable conditions 
(OTHC) is considered to have been issued under dishonorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct. A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release. 38 C.F.R. § 3.12(d)(4) 
(2007). In Cropper, the Court held that 38 U.S.C. § 5303(b) 
requires "that the insanity must be such that it legally 
excuses the acts of misconduct" and that "there must be a 
causal connection between the insanity and the misconduct" in 
order to demonstrate that a claimant's OTHC discharge should 
not act as a bar to the grant of veterans' benefits. Cropper, 
supra.

In the present case, the appellant was given an undesirable 
discharge by a military administrative review board which 
found he was unfit for service due having been tried on four 
occasions by Special Courts-Martial for offenses including 
several instances of being AWOL (including one from January 
19 to April 1, 1970); insubordination toward a warrant 
officer, noncommissioned officer, or petty officer; 
disrespect toward and assault of or willfully disobeying a 
superior commissioned officer; and breach of arrest, and 
escape.  The record further shows the veteran received 
numerous nonjudicial punishments.  He was confined, reduced 
in rank and ordered to forfeit pay.  The review board found 
the veteran's violations to be chronic, that the veteran 
lacked motivation toward self improvement, and to exhibit a 
negative attitude to his military responsibilities.

The veteran stated and testified that his conduct was the 
result of the stresses of service in Korea.  He stated and 
testified that he was racially harassed under grave 
conditions including duty in the demilitarized zone (DMZ) 
between North and South Korea and being put on repeated 
patrol duty in an imminent danger zone without sufficient 
rest.  He testified and stated that the racial tensions, as 
well as tension between the North and South Koreans/U.S. 
soldiers were very high.  Service personnel records show the 
veteran arrived in Korea in March 1968, just after the North 
Koreans' capture of the USS Pueblo and before the 
assassination of Martin Luther King, Jr.  The veteran stated 
and testified that he participated in patrols that took enemy 
fire and enemy mortars.  On one patrol in particular, a 
soldier he knew was killed and another wounded.  The veteran 
testified that African American soldiers were treated very 
roughly.  On one occasion, when he was berthed in a tent with 
white soldiers, the tent caught on fire.  The white soldiers 
evacuated to safety but left the veteran inside.  They did 
not warn him or help him to escape.  By the time the veteran 
realized the tent was on fire, the fire had spread.  He 
escaped only to find the white soldiers assembled outside, 
watching and laughing.  One threatened to kill him.  He 
testified that his longest period of being AWOL was to take 
care of his mother, who required heart surgery.  The Command 
refused his request for leave.  

Service medical records show that the veteran underwent 
psychiatric evaluation in July 1968 and October 1969.  He was 
diagnosed with anti-social personality.  The examiners found 
him to be able to distinguish right from wrong and to adhere 
to the right, and to be able to mentally understand the 
nature of the board proceeding and to testify in his own 
defense.  The October 1969 report recommended that he be 
separated as unfit under AR 635-212 and barred from 
reenlistment, due to the chronicity of the veteran's behavior 
and because his condition was not thought to be amenable to 
treatment.

The record contains the statement of a military chaplain who 
evaluated the veteran in June 1970.  The Chaplain found the 
veteran's attitude to be cooperative, and that he wanted to 
serve out his term of service.  The Chaplain noted the 
veteran's record of previous service and explained that his 
last period of being AWOL from January to April 1970 was to 
take care of his mother who required heart surgery and had 
two small children with no husband for support. The Chaplain 
recommended the veteran be retained.  

In July 1970, the veteran again underwent additional 
psychiatric evaluation.  The report shows a diagnosis of 
passive aggressive personality manifested by difficulties 
with superiors, taking leave without going through the proper 
channels, and low frustration tolerance.  The examiner 
recommended the veteran not be separated but instead be given 
a trial of duty.

In December 1998, the veteran underwent private psychological 
evaluation.  The examiner, a psychologist, conducted clinical 
tests and interviewed the veteran.  The report shows a 
diagnosis of PTSD in AXIS I and rule-out personality 
disorder, not otherwise specified in AXIS II.  The 
psychologist opined that PTSD was the result of the veteran's 
military experiences and particularly those stressors he 
experienced while serving in Korea.

In April 1999, the psychologist provided an addendum, in 
which he noted that he had reviewed the veteran's claims 
file, to include his military records and VA regulations 
pertaining to the definition of insanity.  The psychologist 
opined that the veteran psychological condition and behaviors 
during his time in Korea, and the behaviors that led up to 
and resulted in his bad discharge during his second period of 
active service met the definition of insanity as stated in VA 
regulations.  He observed that the veteran faced harsh duty 
and traumatic conditions in service in Korea which were of 
sufficient severity to subsequently lead to PTSD.  The 
general social climate in Korea was characterized by intense 
racial hatred and discrimination among the servicemen, to 
include the Command structure of the U.S. Army, which was a 
significant aggravating factor.  Moreover, the military had 
diagnosed the veteran with antisocial personality disorder.  
The psychologist observed this was a condition that rendered 
the veteran unable to make appropriate adjustments and 
adaptations to the stressors he experienced.  These factors, 
the psychologist explained, combined to render the veteran 
insane.

In December 2002, the VA received an independent medical 
opinion concerning the veteran's state of mind at the time he 
committed the UCMJ violations during his second period of 
active service.  The physician, a professor and Chair of a 
university Department of Psychiatry, stated that it was not 
possible to determine if the veteran was insane at the time 
he committed the offenses.  Examinations conducted during 
that period of time did not, in his opinion, resolve the 
matter.  Moreover, the physician questioned the inservice 
diagnosis of anti-social personality disorder because there 
appeared to be no record of the veteran's behavior prior to 
his entrance into active service.  

The case was remanded in July 2003 and March 2005 for 
additional development, to include obtaining additional 
service personnel records, unit histories, and records of the 
veteran's legal proceedings.  Additional service personnel 
records were received in March 2004, but unit histories and 
records of legal proceedings were ultimately found to be 
unobtainable by the National Personnel Record Center (NPRC), 
the military court system, and the service department.  

Notwithstanding, the record contains newspaper articles and 
lay statements attesting to the general conditions of service 
in Korea during the time frame the veteran served.  These 
documents attest to the hazardous and uncertain service in 
the DMZ in Korea in the late 60s and 70s, and to the racial 
tensions that also existed.  In addition, the Board observes 
that the veteran's own statements and testimony have been 
consistent and credible throughout.

The additional service personnel records obtained in 2004 
provide more detail as to the veteran's service, but are not 
essentially different from the accounts summarized in board 
proceedings that were of record at the time the private 
psychologist and independent medical examiner proffered their 
opinions in 1998, 1999 and 2002 as to the veteran's state of 
mind during his second period of active service.

There are no other findings or opinions holding that the 
veteran was not insane at the time he committed the offenses 
for which he received non-judicial punishment and was tried 
at Special Courts-Martial during his second period of active 
service.

The evidence therefore establishes that the veteran was 
insane at the time he committed these offenses during his 
second period of active service that resulted in his being 
discharged under other condition than honorable on August 10, 
1970. 

Therefore, the veteran's period of active duty from February 
2, 1968 to August 10, 1970 is not a bar to VA compensation 
benefits. 

II.  New and Material

In a March 1986 rating decision, the RO denied service 
connection for residuals of a right knee injury and 
headaches.  The rationale given for the decision was that the 
veteran's character of discharge for his second period of 
active service, from February 2, 1968 to August 10, 1970, was 
considered dishonorable and a bar to VA benefits.  The report 
of examination at separation from the veteran's first period 
of active service (which was honorable) showed no findings 
concerning the right knee or headaches.  But the rating 
decision also stated that the veteran's service medical 
records were incomplete, and that the rating decision was 
subject to amendment upon receipt of additional service 
medical records.

The RO provided notice of this decision to the appellant in 
March 1986.  The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decided the merits of the claim.  38 C.F.R. 
§ 3.156(a) (effective prior to August 29, 2001).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence received since the March 1986 denial of service 
connection for residuals of a right knee injury and headaches 
includes VA examination reports conducted in May and June 
2006 which show that the veteran is diagnosed with right knee 
degenerative arthritis and migraine headaches that are the 
result of his active service, additional service medical 
records submitted by the veteran in January 1998 and 
additional service medical and personnel records obtained by 
the RO in 2004-including additional medical records from the 
veteran's first period of active service, and a lay witness' 
statement dated in November 2006 documenting the veteran 
sustained a fall in Germany during his first period of active 
service.  

In addition, by this decision, the Board has found the 
character of the veteran's discharge from his second period 
of active service not to be a bar to VA benefits.

This evidence is new in that it was not previously of record.  

In addition, the receipt of additional service records not 
previously of record provides sufficient basis to reopen the 
veteran's claims for service connection for both the right 
knee disability and headaches.  See 38 C.F.R. § 3.156(c).

It is further noted that the VA examination reports establish 
current right knee disability and migraine headaches that are 
etiologically related to active service.  The lay witness' 
statement corroborates the veteran's statements that he 
injured his right knee in a fall.  Thus, the newly submitted 
medical and lay evidence bears substantially and directly on 
the specific matters under consideration and is so 
significant that it must be considered to fairly decide the 
merits of the veteran's claims.  This evidence is also 
therefore material.

Accordingly, reopening the claims for service connection for 
a right knee disability and headaches is warranted.

III.  Service Connection

The veteran claims service connection for a right knee 
disability, a headache disorder, and PTSD as the result of 
his active service.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).


Right Knee and Headaches

Service medical records show complaints of and treatment for 
right knee pain and headaches.  

In May and June 2006, the veteran underwent VA examination, 
at which time, right knee degenerative joint disease and 
migraine headaches were diagnosed.  The examiner conducting 
the examination for joints opined that injury the veteran 
sustained to his right knee during active service was the 
cause of his current right knee disability.  The examiner who 
conducted the neurological examination for headaches stated 
he could not find any notation of treatment inservice for 
headaches, but that the currently diagnosed migraine 
headaches would appear to be the result of the inservice 
headaches.  Both examiners stated they had reviewed the 
claims file to include the service medical records.

In November 2006, the veteran submitted the statement of a 
lay witness who attested he served with the veteran in 
Germany during the veteran's first period of active duty.  
The witness stated that the veteran fell on the ice and was 
unable to get back up until after training.  Thereafter, the 
witness stated, the veteran complained of neck, back, and 
knee pain.  He had difficulty walking and was put on light 
duty.

The veteran submitted additional service medical records in 
January 1998, including service medical records documenting 
treatment for headaches during his first period of active 
service.  

The record presents no evidence to contradict the VA 
examiners' findings or the statement of the veteran's lay 
witness.  Thus the medical and lay evidence supports the 
veteran's claims. 

Accordingly, service connection for right knee degenerative 
joint disease and migraine headaches is warranted.


PTSD

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

Service medical records document that the veteran underwent 
psychiatric evaluation during his second period of active 
service, as discussed earlier in this decision.  He was then 
diagnosed with anti-social personality and passive-aggressive 
disorder.  

VA and private medical records reflect the veteran was 
subsequently diagnosed with PTSD.  VA hospital records 
document symptomatology including flashbacks and nightmares 
and survivor guilt relating to stressors he experienced 
during his active service in Korea.  One incident he 
discussed involved the tent fire, and he stated he believed 
the unit attempted to kill him.  The December 1998 private 
psychological evaluation reflects that the PTSD is the 
etiological result of stressors the veteran experienced while 
on active duty in Korea, during his second period of active 
service.  

Service personnel records show the veteran served in Korea 
during his second period of active service, from March 1968 
to April 1970.  As discussed earlier in the decision, the 
record contains documentation attesting to the hostile 
environment between North and South Korea, the dangers and 
unpredictability of service in the DMZ, and the racial 
tensions that existed at the time the veteran served.  It is 
also noted that service medical records document treatment 
for a burn on the veteran's leg in March 1969.

The veteran's stressors are corroborated.  Service connection 
for PTSD is warranted.


ORDER

As the veteran's discharge under other condition than 
honorable from service dated August 10, 1970 is found to be 
the result of acts committed when the veteran was insane, his 
service from February 2, 1968 to August 10, 1970 is not a 
legal bar to VA compensation benefits.  The appeal is 
granted.

New and material evidence has been submitted to reopen the 
previously denied claim for service connection for a right 
knee disability.  Service connection for right knee 
degenerative joint disease is granted.

New and material evidence has been submitted to reopen the 
previously denied claim for service connection for a headache 
disorder.  Service connection for migraine headaches is 
granted.

Service connection for PTSD is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


